Citation Nr: 1704287	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1981 to May 1986.  He served in peacetime.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for (1) bilateral hearing loss disability and (2) tinnitus.  The Veteran timely appealed that decision.

The Veteran was scheduled to appear before the Board in December 2015 at the RO.  The Veteran was informed of the scheduled hearing through a letter sent in October 2015.  The Veteran failed to appear for the scheduled Board hearing, and he did not file a new hearing motion.  As such, the Board deems the hearing request withdrawn.


FINDINGS OF FACT

1.  The competent and probative evidence does not show a hearing loss disability in the Veteran's left ear.

2.  The evidence shows that the Veteran has a current hearing loss disability in his right ear and that he had acoustic trauma in service, but the competent and probative evidence does not show a causal connection between the hearing loss disability and acoustic trauma in active service.

3.  The competent and probative evidence shows that the Veteran's current tinnitus began in and has persisted since active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a bilateral hearing loss disability and tinnitus, and that they are direct results of his service.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence does not show that the Veteran has a hearing loss disability in the left ear.  Moreover, the Board finds that the Veteran has a current hearing loss disability in his right ear and that he had acoustic trauma in service, but the competent and probative evidence does not show a causal connection between the hearing loss disability and acoustic trauma in active service.  The Board grants the claim for service connection for tinnitus.  The reasons for this decision follow.

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A.  Duty to Notify

In April 2011, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Duty to Assist

Next, VA has a duty to assist the Veteran in the development of his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  In addition, VA provided an examination and medical opinion in August 2011.  The examination was thorough and detailed, and the opinions considered all relevant evidence and provided rationales for conclusions.  The Board finds that the examination is adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Service Connection for Bilateral Hearing Loss Disability

Under the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or to determine its cause, as these require specialized training to understand the complexities of the audiological and neurological systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Board notes the Veteran's report at the August 2011 VA examination that he has difficulty understanding speech in situations with background noise, that he plays the television louder than others prefer, that others have found his voice to be too loud, and that at many times the speech he hears sounds muffled.  The Board also notes the Veteran's remarks in the same examination that his hearing loss disability began more than ten to fifteen years before the examination and that his hearing has gradually worsened.  Moreover, the Veteran indicated decreased hearing during a February 2011 visit to the VA.  Although the Board finds the Veteran to be credible, he is not competent to diagnose whether he has hearing loss disability for VA purposes.  See Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374.  In any event, VA provided the examination, after the Veteran's February 2011 statements of worsening hearing.


Furthermore, the Veteran's reports of exposure to acoustic trauma in the U.S. Air Force are consistent with his service in aircraft maintenance and are accepted.  The question for consideration is whether any current chronic hearing loss disability is related to such in-service exposure.

1.  Hearing Loss Disability in the Left Ear

As discussed earlier, the Veteran is competent to report difficulty hearing, as this is capable of lay detection.  However, the evidence fails to establish hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

The VA examination conducted in August 2011 report reflects puretone thresholds of 15, 20, 15, 25, and 35 at 500, 1000, 2000, 3000, and 4000 Hz.  He had a speech discrimination score of 96% via the Maryland CNC word list in the left ear.  These findings do not meet the requirements of 38 C.F.R. § 3.385.  Other evidence of record does not show that the Veteran meets this criteria.  As such, the Board finds that the Veteran does not currently have a left ear hearing loss disability for VA purposes.  As such, service connection for hearing loss disability for the Veteran's left ear is not warranted.

2.  Hearing Loss Disability in the Right Ear

On the other hand, the evidence shows that the Veteran has a current hearing loss disability in the right ear per 38 C.F.R. § 3.385.  In this case, the August 2011 VA examiner reported the Veteran's auditory threshold in 4000 Hertz as 40 decibels in his right ear.  Therefore, the Veteran's impaired right-ear hearing is considered to be a current disability for VA purposes.

The evidence also shows that the Veteran had acoustic trauma in service.  His 
DD Form 214 reflects that he maintained military transport aircraft.  He said that he was exposed to "extreme military noises" as crew chief on military transport and jet aircraft.  See Nov. 2016 Appellant Brief; Aug. 2011 VA Examination.  Service treatment records show that the Veteran was working in environments with high noise levels:  the Veteran's May 1984 audiogram includes a note confirming the Veteran was "working in noise," and he signed two hearing conservation program acknowledgments in May 1984 and September 1985.  After reviewing the corroborating service treatment records and DD Form 214, the Board finds the Veteran's assertions credible and determines he had acoustic trauma in service consistent with the places, types, and circumstances of such service.

However, the Board finds that weight of the evidence is against finding a causal relationship between his current right ear hearing loss disability and acoustic trauma in service. 

First, the Veteran's January 1986 separation examination shows normal hearing and no ear problems.  The Veteran completed and signed a separation questionnaire on the same day as the separation examination, where he marked no hearing loss or ear problems.  Thus, the results of the separation examination and contemporaneous report of medical show no hearing loss at the time of the Veteran's separation from service.

Second, the August 2011 VA examiner provided a negative opinion on the relationship between acoustic trauma in service and current hearing loss disability.  The examination report recognizes that the Veteran was exposed to noise while working on military transport and jet aircraft during his service, and that he contended an onset of hearing difficulties about ten to fifteen years before the examination that have gradually worsened.  The examination report also recognizes the Veteran's contentions regarding: difficulty understanding speech in situations with background noise, playing the television louder than others prefer, speaking too loud for other, and frequently hearing muffled sounds, to include speech.  Nevertheless, the examiner concluded that hearing loss was less likely than not related to acoustic trauma in service.  In support of this opinion, the examiner noted that in-service hearing evaluations showed normal hearing and that there was no shift in hearing sensitivity recorded during his time in the U.S. Air Force.  The examiner also referred to the Veteran's first filing of a claim for service connection for hearing loss disability twenty-five years after his separation and the lack of documentation on hearing loss treatment before 2011.  Furthermore, the examiner noted that the Veteran's hearing in his left ear was within normal limits for rating purposes.  In sum, the examiner acknowledged the Veteran's exposure to loud noise in service, but found that his current right ear hearing loss disability was not caused by or a result of his military noise exposure.

A third consideration is the Veteran's lay statements.  In the August 2011 VA examination, the Veteran stated that his hearing loss disability began more than ten to fifteen years before the examination, and that his hearing has gradually worsened.  Taking this statement in the light most favorable to the Veteran, it means that his hearing loss began in 1996, which is approximately 10 years after his discharge from active service.  Moreover, the Veteran reported decreased hearing during his February 2011 visit to the VA medical center.  While not dispositive, the fact that the Veteran did not seek treatment until 2011 weakens the credibility of the reports of hearing loss in the intervening time.

The Board has considered the Veteran's lay statements, but finds the January 1986 separation examination and the August 2011 VA examiner's opinion to be highly probative.  In this regard, the January 1986 separation examination provides a contemporaneous picture of the Veteran's hearing loss disability after about 4.5 years of active service.  The Board also places considerable weight on the 2011 VA examiner's opinion as the pertinent facts, such as in-service noise exposure, was considered.  Additionally, the examiner was an audiologist with specialized training in the field of hearing loss.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's statements are outweighed by the competent and probative evidence of record, as just noted.

In addition, the Veteran did not indicate having any specific hearing loss symptoms within a year of separation, and he did not seek treatment for hearing loss until years after service.  Thus, the chronic disease presumption for sensorineural hearing loss and theory of continuity of symptomology are not applicable in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the normal hearing found in his January 1986 separation examination and the August 2011 VA examiner's opinion noting normal hearing during service, no shift in hearing sensitivity during service, the Veteran's filing of his claim twenty-five years after his separation, the lack of documentation on hearing loss treatment before 2011, and normal left-ear hearing outweigh lay reports.  See 38 C.F.R. § 3.102.  Without a nexus to service, service connection for hearing loss disability for the Veteran's right ear is not warranted.  As such, service connection for right ear hearing loss is not warranted.

B. Service Connection for Tinnitus

As discussed earlier, service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303(a).  To demonstrate service connection, the evidence must show a present disability, an in-service incurrence or aggravation, and a causal relationship between the two.  Holton, 557 F.3d at 1366 (quoting Shedden, 381 F.3d at 1167).

The Veteran is competent to identify tinnitus, as this condition is observable by his own senses.  Charles, 16 Vet. App. at 374.  He is also competent to report the onset and persistence of tinnitus symptoms.  Id.

Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), which include organic diseases of the nervous system such as tinnitus, may be demonstrated by lay evidence alone if the evidence shows a continuity of symptomatology for that disease.  See Walker, 708 F.3d at 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").

The Board finds that the evidence shows that the Veteran meets all three elements of Holten/Shedden and has thus service connection for tinnitus is warranted.

First, the evidence shows that the Veteran has current tinnitus.  He has reported experiencing tinnitus, or ringing in his ears, during the current appeal.  See Nov. 2016 Appellant Brief; Sept. 2011 Notice of Disagreement; Aug. 2011 VA Examination.  Therefore, the first element of Shedden, a current disability, has been satisfied.

Second, an in-service incurrence or injury is shown by the evidence that the Veteran had acoustic trauma in service.  See supra, pt. II.A.2.  Therefore, the second element of Shedden, an in-service event/injury, has been met.

Third, there is evidence of a causal connection between the in-service acoustic trauma and current tinnitus.  The Veteran stated that he has been experiencing tinnitus since service and that it has persisted post-service.  See Nov. 2016 Appellant Brief.  Therefore, the lay evidence shows a continuity of symptomatology for tinnitus.

The August 2011 VA examiner opined that the Veteran's tinnitus was not caused by or a result of his military noise exposure.  The examiner's rationale was that the Veteran's hearing was within normal limits in his left ear, his hearing was within normal limits during his service, there was no change in hearing sensitivity recorded during his service, the Veteran filed his claim for service connection twenty-five years after his separation, and there was no documentation of treatment for tinnitus or hearing loss before 2011.  However, the tinnitus section of the examination report notes "[n]o specific date or circumstance of onset," which contradicts the Veteran's subsequent statement that he has been experiencing tinnitus since service and that it has persisted post-service as noted in the November  2016 Appellant Brief.

Given the Veteran's credible lay statement in November 2016 that he has been experiencing tinnitus since service and that it has persisted post-service, the Board resolves doubt in the Veteran's favor.  A causal relationship is established by the Veteran's reports of continuous symptoms for a chronic, organic disease of the nervous system.  Therefore, the third element of Shedden, a causal connection, has been satisfied.

Because all three elements under Shedden have been met, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


